DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 9 and 14-18 have been canceled.  Claims 19 and 20 remain withdrawn.  Accordingly, claims 1-8, 10-13, and 21-25 are pending and under examination.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 10/14/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  The rejections of all newly canceled claims have been withdrawn in view of Applicant’s cancelation of the claims (claim 9, the limitation of which has been incorporated into claim 1).  It is maintained that Mintel ‘139 teaches compositions for hygiene applications wherein the formulations are free from preservatives (see pages 1 and 2 which both specify “no preservatives”) and comprise water, lactic acid, and glycereth-2-cocoate among other components.
	Applicant argues that Mintel teaches caprylyl glycol, which Applicant further asserts to be “a known liquid preservative, originating from coconuts”.  Applicant argues on pages 6 and 7 of 9 that Mintel ‘139 and Denzer do not teach a composition which is “substantially free of preservatives besides the one or more organic acids”.  In reply, this argument is not persuasive since Mintel ‘139 explicitly teaches the exclusion of additional preservatives.  Based on Mintel ‘139 considered as a whole, it is understood that Mintel ‘139 does not teach this glycol component for preservative functionality.  For instance, either this component may be considered by Mintel ‘139 not to be a “preservative” and may instead be included for another functionality, and/or Mintel ‘139 may not include this component in an amount necessary to function as a preservative.  A very small amount for instance may be considered below the claimed threshold of “substantially”.  Additionally, this argument is not persuasive because 
	Applicant states on page 7 of 9 that the present application lists glycols as preservatives on page 4, line 21.  The specification as filed dated 5/3/19 in the file wrapper at page 4, line 21 does not recite or otherwise exclude glycol compounds nor does it teach glycols to be preservatives.  It is noted that page 4, line 18 recites glycols among “antimicrobial stabilizers” which Applicant’s specification includes among components which are not preservatives themselves but, in the alternative to preservatives themselves, “other types of components used for the preservation of cosmetic compositions”.  As such, Applicant’s disclosure is considered to broadly include glycol compounds among antimicrobial agents which are described as an alternative to preservatives, and the disclosure merely specifies an intended use and no further direction as to quantities or specific glycols which may be included and/or excluded.  Accordingly, Applicant’s argument is not persuasive to exclude Mintel ‘139 on account of Mintel’s inclusion of caprylyl glycol.
	Applicant argues that Denzer, Klingman, and Sibulo do not cure the aforementioned alleged deficiencies, however this argument is not persuasive in view of the above reasons for maintaining the relevance of Mintel ‘139.  Applicant further argues that there is no teaching in the cited references for teaching the “biome safe” characteristic of the instantly claimed invention, and Applicant further argues that there is no teaching of limiting organic acids as claimed, and Applicant argues that the cited references do not teach negative effects of caprylyl glycol to be avoided, however this argument is not persuasive since a product and its properties are inseparable and since the aforementioned references teach all claimed components for the reasons of record.  Moreover, Applicant is reminded that the reason 
 
New Grounds of Rejection Necessitated by Amendments of 10/14/2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “substantially free of preservatives besides the one or more organic acids”, however the term “substantially” is undefined in both the claims as amended and in the specification as filed.  It is unclear what amount of preservative, and further what compounds may be considered to have preservative effects, may be included or must be excluded from the claim, and interpretation may vary from one artisan to another.  Appropriate clarification is required.  

Maintained Grounds of Rejection, Modified to Address Claim Amendments filed 10/14/2021
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel XP-002776139 (hereafter, “Mintel ‘139”, provided by Applicant in IDS dated 3/24/2020) in view of EP1479754 (Denzer, Horst et al., hereafter “Denzer”) as evidenced by Patil et al. (“Vulvovaginal hygiene and care, Indian Journal of Sexually Transmitted Diseases and AIDS, Vol. 30, Issue 2, pages 130-133, 2009).
The claims as amended are drawn to a composition comprising one or more organic acids which has been elected to be lactic acid and one or more glycerol-ester surfactants, wherein the composition has a pH of less than 7.0, and wherein the composition is substantially free of buffering agents and does not contain preservatives besides the one or more organic acids.
Mintel ‘139 teaches a mild and soap-free composition for daily intimate hygiene.  The composition comprises water, lactic acid, and glycereth-2 cocoate among other components (limitations of claims 1 and 5).  It is noted that no buffering agents, phenoxyethanol, or cocamidopropyl betaine are included in the ingredients (see page 2 “Ingredients” section).  Furthermore, it is noted that Mintel ‘139 explicitly excludes preservatives.  Mintel ‘139 teaches that the formulation is “pH balanced” (see “product description” section, which is considered to have a pH overlapping the instantly claimed ranges since pH balance with regard to skin 4-6 pH as evidenced by Patil et al..  As to claim 9 as previously examined and claim 1 as amended, no further preservatives are noted in Mintel ‘139’s formulation and Mintel further specifies known functional preservatives to be excluded.
Mintel ‘139 does not teach glycereth-7 as instantly elected.  Denzer cures this deficiency.  Denzer is directed to dermatological cleaning products (see [0001]-[0004]).  Denzer specifies that the formulations that are desirably low-irritating to the skin include a suitable ethoxylated glyceride component such as Glycereth-2 cocoate (see [0027]) and that this component may be also satisfied by a compound having a formula including Glycereth-7 (see [0028]-[0029])(limitations of claims 1, 3, 4, 22, and 25).
Both Mintel ‘139 and Denzer are directed to topical cleaning compositions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute glycereth-7 for glycereth-2 cocoate as taught by Denzer in the invention of Mintel ‘139 with a reasonable expectation of success.  One would have been motivated to do so to achieve good cleaning properties in the final product based on Denzer’s teaching that these two components may be equivalently useful in an analogous product. 
Further regarding claim 2 and 21, it is noted that Denzer teaches a pH range overlapping both the instantly claimed range and Mintel ‘139 by teaching a preferable pH in the range of 4 to 8 and more preferably 5 to 7 (see [0043]).
Mintel ‘139 does not specify amounts.  Denzer specifies that these components are useful in an amount entirely included by and/or overlapping the instantly claimed ranges, at 5-10% and preferably 6 to 8% by weight (see [0031])(limitation of claim 6).
As to claim 8, Mintel ‘139 teaches the additional inclusion of aloe extract which may be considered a hydrating component for instance.
Denzer specifies the aqueous formulations comprise a total amount of surfactants in the range of 15 to 32% by weight of the total composition, with component “b” (Formula I or III as defined by Denzer) being one of two components present in an amount of ¼ to 10 times the amount of the co-surfactant (Denzer describes component “a” to be what is considered a co-surfactant).  Accordingly, Denzer specifies a range overlapping the range recited in instant claim 23.  


Claims 7, 10-13, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel XP-002776139 (hereafter, “Mintel ‘139”, provided by Applicant in IDS dated 3/24/2020) in view of EP1479754 (Denzer et al., hereafter “Denzer”) as evidenced by Patil et al. (“Vulvovaginal hygiene and care, Indian Journal of Sexually Transmitted Diseases and AIDS, Vol. 30, Issue 2, pages 130-133, 2009) as applied to claims 1-6, 8, and 21-23 above, and further in view of US 2011/0150955A1 (hereafter, “Klingman”, previously cited) and PH2201100339 (“Sibulo”, translation of abstract in file wrapper as submitted by Applicant, previously cited).
The teachings of Mintel ‘139, Denzer, and Patil have been delineated above.  Where Denzer specifies a range overlapping the range recited in instant claim 23, Horst also teaches ranges overlapping the ranges of glycerol ester surfactant and co-surfactant as recited in claims 10-12.
Neither Mintel ‘139 nor Denzer teaches amounts as claimed.  Klingman and Sibulo cure this deficiency with regard to claims 7, 10-12, and 24.  The limitations of claims 13 and 25 have been addressed above.
Klingman teaches products and methods for reducing malodor from the pudendum (see title).  Klingman teaches that humectants may be included in an amount of 0.1 to 30% by weight of the total formulation and that glycereth-7 may be included as a suitable humectant (see [0128] and [0130]).  Klingman’s formulations comprise water in an amount of 45 to 99.5% by weight (see [0128]), a range including and overlapping the instantly claimed water ranges in claims 10-12.  Further regarding the amount of emollient recited in claim 10, Klingman teaches the state of the art in which similar lotion type products comprise an emollient amount of 10-95%, a range overlapping the claimed range.
Both Mintel ‘139 and Klingman are directed to products for topical application to the vaginal region for purposes the same or substantially the same as cleaning or hygiene maintenance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize Klingman’s suggested amount of humectant component, with a reasonable expectation of success.  One would have been motivated to do so based on Klingman’s teaching of glycerin and glycereth-7 as equivalents and based on Mintel ‘139’s teaching of glycereth-7 and glycereth-2 cocoate as equivalents and to desirably achieve good humectant properties from this component in an analogous formulation.
Sibulo teaches a feminine hygiene wash comprising lactic acid in an aqueous solution wherein lactic acid is included in an amount of 0.10 to 1.00% by weight of the total formulation (see abstract, in particular).  This teaching encompasses and overlapping the ranges recited in claims 10-12 and 24.
The aforementioned references are directed to compositions useful for cleaning the topical vaginal area.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize lactic acid in an amount specified by Sibulo in the formulations of Mintel ‘139 and Denzer, with a reasonable expectation of success.  One would have been motivated to do so based on Sibulo’s particular teaching that this small range of lactic acid is considered desirable in an analogous formulation.  Moreover, with regard to the concentration of components, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617